Citation Nr: 0316176	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  00-14 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative joint 
disease, left knee, postoperative total knee replacement, 
secondary to service-connected residuals, perforating gunshot 
wound right leg with muscle injury Group XI and XII, and 
residuals, fracture, right fibula, with degenerative joint 
disease right knee, status post gunshot wound, postoperative 
total knee replacement.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active duty service from November 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, in which the RO denied the veteran's claim 
of entitlement to service connection for degenerative joint 
disease, left knee, secondary to service-connected residuals, 
perforating gunshot wound right leg with muscle injury Group 
XI and XII, and residuals, fracture, right fibula, with 
degenerative joint disease right knee, status post gunshot 
wound, postoperative total knee replacement.  In October 
2001, the Board remanded the claim for additional 
development.  

The Board has determined that the issue is more accurately 
characterized as stated on the cover page of this decision.  


REMAND

In March and April of 2003, the RO received medical evidence 
from the veteran.  This evidence was received at the Board in 
May 2003.  This evidence was received subsequent to the 
issuance of the most recent supplemental statement of the 
case (SSOC), which was issued in December 2002.  This 
evidence was also received prior to certification of the 
issues on appeal to the Board.  Furthermore, the appellant 
did not submit a written waiver of initial consideration of 
the new evidence by the originating agency, and it does not 
appear that this evidence has been reviewed by the 
originating agency.  Given the foregoing, and as it appears 
that the evidence received in April 2003 is pertinent to the 
issue in appellate status, the Board is required to take 
action pursuant to 38 C.F.R. § 19.31(b) to ensure preliminary 
consideration by the originating agency.  



Therefore, this case is REMANDED for the following action:

The RO should review the record, to 
include the evidence received by the 
Board in 2003 without a waiver of 
originating agency review, and determine 
whether entitlement to service connection 
for degenerative joint disease, left 
knee, postoperative total knee 
replacement, secondary to service-
connected residuals, perforating gunshot 
wound right leg with muscle injury Group 
XI and XII, and residuals, fracture, 
right fibula, with degenerative joint 
disease right knee, status post gunshot 
wound, postoperative total knee 
replacement, by way of secondary service 
connection, is in order.  If the decision 
remains adverse to the appellant, he and 
his representative should be furnished a 
supplemental statement of the case.  
After affording a reasonable opportunity 
to respond, the case should be returned 
to the Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 





to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




